IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 00-20977
                        Conference Calendar



TEDDY ROBINSON,

                                         Plaintiff-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; WAYNE SCOTT, Director,
Texas Department of Criminal Justice;
FRANK HOKE; JOHN DOES, Various,

                                         Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-2261
                       --------------------
                          April 11, 2001

Before JOLLY, HIGGINBOTHAM, and JONES, Circuit Judges.

PER CURIAM:*

     Teddy Robinson, Texas state prisoner #506648, appeals from a

dismissal of his civil rights complaint as frivolous.    Robinson

alleges that his constitutional right of access to the courts was

denied by the defendants' failure to timely procure a copy of the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”),

which he argues resulted in the dismissal of his 28 U.S.C. §2254

petition as time-barred.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20977
                                -2-

     Robinson was granted a COA to appeal that judgment on the

question whether the prison library’s failure to timely obtain

the AEDPA was a state-created impediment.    That appeal is

pending.   Robinson v. Johnson, No. 00-10011.

     An inmate alleging denial of access to the courts must

demonstrate a “relevant actual injury” stemming from the

defendants’ unconstitutional conduct.     Lewis v. Casey, 518 U.S.
343, 351 (1996).   A prisoner lacks standing to bring a claim

where he cannot establish “relevant actual injury.”     See id. at

349-351.

     To the extent that Robinson is asking us to review the

judgment of the district court dismissing his habeas petition as

time-barred, he cannot do so via his 42 U.S.C. § 1983 suit.     To

the extent that he seeks damages for loss of his right to pursue

his federal habeas action, he lacks standing because this court

has yet to rule on the merits of that appeal.    We therefore

affirm the dismissal of his complaint.

     AFFIRMED.